DETAILED ACTION
This office action is in response to the application filed on 10/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said threshold".  There is insufficient antecedent basis for this limitation in the claim.  (The Examiner will interpret claim 8 as being dependent upon claim 7).
Claim 8 recites the limitation "said equivalent inductor".  There is insufficient antecedent basis for this limitation in the claim.  (The Examiner will interpret claim 8 as being dependent upon claim 7).
Claim 8 recites the limitation "said capacitors".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 depends directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b) for the reasons set above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6, 7 and 11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang et al. (US10978964, hereinafter Ref1).
	Regarding Claim 1, Ref1 discloses a DC-DC converter (1a, 4c) comprising a first full-bridge circuit including four switching elements that include a capacitor serving as a parasitic capacitance or an external parallel-connected capacitor (circuit on primary side of transformer); a second full-bridge circuit including four switching elements that include a capacitor serving as a parasitic capacitance or an external parallel-connected capacitor (bridge circuit on secondary of transformer); a transformer including a first winding and a second winding( transformer of 4c), the first winding being connected to said first full-bridge circuit, and the second winding being connected to said second full-bridge circuit and magnetically coupled to said first winding (4c); an inductance component (inductor between switches and transformer) connected in series with said first winding or said second winding; and a control circuit that controls soft switching of each switching element in said first full- bridge circuit and said second full-bridge circuit, wherein said control circuit is capable of executing an output angle modulation mode and a frequency modulation mode and executes either said output angle modulation mode or said frequency modulation mode depending on target power desired to be output, the output angle modulation mode being a mode of adjusting a voltage output period of said first full-bridge circuit and a voltage output period of said second full-bridge circuit, and the frequency modulation mode being a mode of adjusting a switching frequency (col. 6, line 56- col. 6 line 43; since Ref1 teaches control via phase shift angle modulation and frequency modulation, the controller is capable as claimed by applicant).

	Regarding Claim 4, Ref1 discloses (1a, 4c) wherein said control circuit is capable of executing said output angle modulation mode, said frequency modulation mode, and a phase control mode and executes said output angle modulation mode, said frequency modulation mode, or said phase control mode depending on target power desired to be output, the phase control mode being a mode of changing a phase of a voltage on the first winding and a phase of a voltage on the second winding (col. 6, line 56- col. 6 line 43; since Ref1 teaches control via phase shift angle modulation and frequency modulation, the controller is capable as claimed by applicant).
	Regarding Claim 6, Ref1 discloses (1a, 4c) a first full-bridge circuit including four switching elements that include a capacitor serving as a parasitic capacitance or an external parallel-connected capacitor; a second full-bridge circuit including four switching elements that include a capacitor serving as a parasitic capacitance or an external parallel-connected capacitor; a transformer including a first winding and a second winding, the first winding being connected to said first full-bridge circuit, and the second winding being connected to said second full-bridge circuit and magnetically coupled to said first winding; an inductance component connected in series with said first winding or said second winding; and a control circuit that controls soft switching of each switching element in said first full- bridge circuit and said second full-bridge circuit, wherein said control circuit is capable of executing an output angle modulation mode or a phase control mode and executes said output angle modulation mode or said phase control mode depending on target power desired to be output, the output angle modulation mode being a mode of adjusting a voltage output period of said first full-bridge circuit and a voltage 
	Regarding Claim 7, Ref1 discloses (1a, 4c) wherein an inductor current flowing through an equivalent inductor at a time of switching of turning on or off each switching element is greater than or equal to a threshold current (the current flowing through the inductor is interpreted as a threshold current), the equivalent inductor being equivalent to said transformer and said inductance component (equivalent in regards to being applied to same circuit for functionality).
	Regarding Claim 11, Ref1 discloses (1a, 4c) wherein said control circuit is capable of executing said output angle modulation mode, said frequency modulation mode, and a phase control mode and executes said output angle modulation mode, said frequency modulation mode, or said phase control mode depending on target power desired to be output, the phase control mode being a mode of changing a phase of a voltage on the first winding and a phase of a voltage on the second winding (col. 6, line 56- col. 6 line 43; since Ref1 teaches control via phase shift angle modulation and frequency modulation, the controller is capable as claimed by applicant).
	
Allowable Subject Matter
Claims 3, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3 and 10, the prior art fails to disclose: “...wherein said control circuit executes said output angle modulation mode when said target power is less than threshold power, and said control circuit executes said frequency modulation mode when said target power is greater than or equal to said threshold power..” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...wherein said control circuit executes said output angle modulation mode when said target power is less than first threshold power, said control circuit executes said frequency modulation mode when said target power is greater than or equal to said first threshold power, and said control circuit executes said phase control mode when said target power is greater than or equal to second threshold power that is greater than said first threshold power.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8 (as best understood), the prior art fails to disclose: “...said threshold current is set to make energy accumulated in said equivalent inductor greater than or equal to energy accumulated in two of said capacitors.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/